Determination of respondent Police Department, dated July 6, 2005, revoking petitioner’s premises residence handgun license and rifle/shotgun permit, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Marcy Friedman, J.], entered March 7, 2005) dismissed, without costs.
Undisputed evidence adduced at the administrative hearing established that petitioner failed to immediately notify the License Division of his arrest and the orders of protection issued against him, in violation of 38 RCNY 5-22 (c) (1), (8) and 5-30 (c) (1), (5); (d), and failed to comply with the License Division’s directive to surrender his firearms immediately, in violation of 38 RCNY 5-30 (g). We reject petitioner’s argument that these violations “of some of the technical rules dealing with notice,” of which he claims he was not aware (but see 38 RCNY 5-33), do not show lack of the good moral character required of licensees or other good cause for revoking his license and permit (Penal Law § 400.00 [1] [b], [g]; Ricatto v Kelly, 303 AD2d 240 [2003]; Matter of Acosta v Kelly, 7 AD3d 392 [2004], *171lv denied 3 NY3d 606 [2004]). Concur—Mazzarelli, J.E, Andrias, Saxe, Williams and Malone, JJ.